                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Case No. 17-cr-0105 (WMW/SER)

                            Plaintiff,
                                                   ORDER DENYING MOTION TO
       v.                                             REDUCE SENTENCE

Horace Lawrence Washington,

                            Defendant.


      This matter is before the Court on Defendant Horace Lawrence Washington’s

motion to reduce his sentence. (Dkt. 39.) The Court sentenced Washington to 120 months’

imprisonment on October 31, 2017. Washington now seeks a reduction in his sentence

pursuant to Title 18, United States Code, Section 3582(c)(2).

      A district court may reduce the sentence of “a defendant who has been sentenced to

a term of imprisonment based on a sentencing range that has subsequently been lowered

by the Sentencing Commission . . . if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2); accord United

States v. Koons, 850 F.3d 973, 976 (8th Cir. 2017). Washington seeks a reduction in his

sentence based on Amendment 782 to the United States Sentencing Guidelines. But

Amendment 782 became effective on November 1, 2014, three years before the Court

sentenced Washington. See Koons, 850 F.3d at 975. Because Amendment 782 predates

Washington’s sentence, it did not subsequently lower the guidelines range applied to

Washington.    Moreover, because Washington’s sentence was based on a statutory
mandatory minimum, see 21 U.S.C. § 841(b)(1)(B), his sentence could not have been

“based on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2); see also Koons, 850 F.3d at 977-79 (holding that

when a defendant’s guidelines range is below the statutory mandatory minimum, the

sentence is “based on” the mandatory minimum).

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Horace Lawrence Washington’s motion to

reduce his sentence, (Dkt. 39), is DENIED.



Dated: January 31, 2019                                s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                             2
